DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites the limitation “pH-modifying nutrition sources selected from the group consisting of pH-modifying sources of nitrogen, phosphorus and potassium”. Applicant points to Paragraphs [0029] and [0047] – [0049] to support this limitation. However, the Specification only provides support for nitrogen and phosphate pH modifier components that serve as a nutrition source [0049]. The specification as originally filed does not provide support for “pH-modifying nutrition sources selected from pH-modifying sources of […] potassium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2007/111479 A1) as evidenced by Jochle et al. (US Patent No. 6,699,389 B1) and Greenhouse Grower (2016) in view of Cheung (US Patent No. 6,828,132 B2).
In regard to claim 1, Han et al. is directed to a composition for treating soil [Page 5], consisting essentially of spawn (e.g. white rot fungi) that is fully integrated on a lignocellulosic substrate (e.g. sawdust) [Page 5, lines 4-9], wherein said spawn is of a lignin-digesting fungal species [Page 5, lines 10-12]. Han discloses spawn integrated on the lignocellulosic substrate within a compost composition (e.g. sludge and sawdust) [Page 5, line 24 – Page 6, line 20]. While the Han reference does not explicitly disclose pH-modifying nutrition sources selected from sources of nitrogen, phosphorus and potassium in amounts effective to adjust the composition pH during lignin degradation, Jochle provides evidence showing sewage sludge provides various nitrogen compounds, phosphate and potassium salts [Jochle, Column 2, lines 55-57]. Nitrogen in sewage sludge consists mostly of ammonium-nitrogen and after sludge application, ammonium-nitrogen is converted into nitrate-nitrogen [Jochle, Column 3, lines 1-5]. Greenhouse Grower demonstrates how ammoniacal nitrogen and nitrate nitrogen act as pH modifiers [Greenhouse Grower, Page 2]. Therefore, Han’s compost is considered to comprise, at least, organic nitrogen capable of acting as  pH-modifying nutrition source [See also, Han, Table 1 exhibiting pH in a range from 6-7].

Han discloses integrating white rot fungus into a substrate material comprising sawdust [Claim 4], thereby forming a mixture but does not specifically disclose both of which are desiccated so that said spawn is in a non-vegetative state and said composition has a water content less than about 5 wt%.

However, Cheung discloses drying a biological fertilizer composition wherein water content in the biological fertilizer is less than 5% [Table 12]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the water content as disclosed in Cheung for the composition disclosed in Han, in order for the spawn to remain dormant [Column 47, lines 45-50]. One of ordinary skill in the art would have been motivated to produce a dry composition with spawn in a non-vegetative state so the fungal species does not grow and reproduce before soil application.

In regard to claims 2-3, Han discloses the lignin-digesting fungal species: "white rot fungi" [Page 5]. The white rot fungal species disclosed by Yum are naturally capable of producing lignin peroxidase.

In regard to claims 4-5, Han discloses a composition comprising one or more fungal species selected from group consisting of Trametes versicolor, Pleurotus ostreatus, Phanerochaetesordida, Trametes hirsutus, Fusarium culmorum, Phanerochaetechrysosporium, and combinations thereof [Claim 2].

In regard to claim 6, Han discloses a lignocellulose-containing organic matter comprising sawdust wood waste and sludge [Page 9],

In regard to claim 7, Han discloses a composition comprising more than 107 cells fungus per unit gram of the treatment composition [Page 5].

In regard to claim 8, Han discloses adding white rot fungus into a base material comprising sludge and sawdust [Claim 4], thereby forming a mixture [Page 10].

In regard to claim 9, Han discloses nutrient salts supplied in the form of compost soil [Page 27, lines 1-4]. Jochle provides evidence showing sewage sludge provides various nitrogen compounds, phosphate and potassium salts [Jochle, Column 2, lines 55-57]. 

Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) under 35 U.S.C. 112(a) have been considered but are moot because Applicant’s amendments necessitated the new ground of rejection.

The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claim(s).

Applicant argues (pgs. 6-7) the prior art references fail to teach how to efficiently compost ligno-cellulosic materials without the use of sewage sludge. In view of Applicant’s amendments to the claims, further evidence is provided to demonstrate sewage sludge provides various nitrogen compounds, phosphate and potassium salts [Jochle, Column 2, lines 55-57]. Nitrogen in sewage sludge consists mostly of ammonium-nitrogen and after sludge application, ammonium-nitrogen is converted into nitrate-nitrogen [Jochle, Column 3, lines 1-5]. Greenhouse Grower demonstrates how ammoniacal nitrogen and nitrate nitrogen act as pH modifiers [Greenhouse Grower, Page 2]. Therefore, Han’s compost is considered to comprise, at least, organic nitrogen capable of acting as  pH-modifying nutrition source [See also, Han, Table 1 exhibiting pH in a range from 6-7], thus meeting the claim limitation “one or more pH-modifying nutrition sources”.

Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         August 10, 2022